         Case 1:19-cv-01722-JLT Document 31 Filed 07/21/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   CHARLES HAYES,                                       Case No. 1:19-cv-01722 -JLT
12                  Plaintiff,                            ORDER AMENDING THE CASE
                                                          SCHEDULE AFTER LIFTING STAY
13          vs.
                                                          (Doc. 30)
14   KERN COUNTY, et al.,
15                  Defendants.
16

17          The parties stipulated to stay this case to allow the Panel on Multidistrict Litigation to
18   consider whether it would take up this matter and two related cases. (Doc. 26) The Court
19   granted the stay but advised the parties that the stay was not “a method to reopen deadlines that
20   have passed.” (Doc. 27) After the MDL declined to accept transfer of the case, the Court lifted
21   the stay (Doc. 30). The parties have filed a joint status report. (Doc. 30) The plaintiff seeks an
22   amendment of the case deadlines, including those that expired before the case was stayed. The
23   defense agrees that depositions that were noticed but not completed when the stay was enacted,
24   should proceed, but that the discovery deadlines otherwise should not be extended. Thus, the
25   Court ORDERS the schedule amended as follows:
26          1.      The parties SHALL complete the depositions noticed but not completed prior to
27   the stay, no later than September 3, 2021.
28
                                                      1
        Case 1:19-cv-01722-JLT Document 31 Filed 07/21/21 Page 2 of 2



 1            2.      The parties SHALL make their expert disclosures no later than September 24,
 2   2021 and any rebuttal experts no later than October 22, 2021. They SHALL complete all
 3   expert discovery no later than November 12, 2021.
 4            3.      The parties SHALL file non-dispositive motions, if any, no later than
 5   November 29, 2021. These motions will be heard no later than December 27, 2021.
 6            4.      The parties SHALL file dispositive motions, if any, no later than January 3,
 7   2022. These motions will be heard no later than January 31, 2022.
 8            5.      The pretrial conference is CONTINUED to March 11, 2022 at 10:00 a.m.
 9            6.      The trial is CONTINUED to May 16, 2022 at 8:30 a.m.
10
     IT IS SO ORDERED.
11

12   Dated:        July 21, 2021                         _ /s/ Jennifer L. Thurston
                                            CHIEF UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
